        Case 1:19-cv-03867-PKC-ST Document 42-3 Filed 01/07/21 Page 1 of 2 PageID #: 205
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of of
                                                                   District  New  York
                                                                                __________
                         Francisco Suriel
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19 CV 3867 (PKC) (ST)
  The Port Authority of New York and New Jersey, et                           )
                          al.                                                 )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                       New York City Police Department, Queens Central Booking

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: All documents relating to the arrest of Franciso Suriel on 8/6/18 by Port Authority Police, (D.O.B.: 12/15/67;
           NYPD Arrest No.: Q18632223; NYSID No.:12079950Y) including but not limited to documents relating to
           NYPD custody, transfer into NYPD custody, medical evaluations or assessments, and transfer for arraignment.

  Place: Via email to: kmiller@panynj.gov                                               Date and Time:
                                                                                                            01/20/2021 10:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/07/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                  /s/ Kathleen Gill Miller
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
The Port Authority of New York and New Jersey, et al.                    , who issues or requests this subpoena, are:
Kathleen Gill Miller, 4 World Trade Center, 150 Greenwich Street, 24th Floor, New York, New York 10007,646-784-5271

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 1:19-cv-03867-PKC-ST Document 42-3 Filed 01/07/21 Page 2 of 2 PageID #: 206
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19 CV 3867 (PKC) (ST)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
